Citation Nr: 1826610	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for tuberculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to service noise exposure.

2.  Ischemic heart disease is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is etiologically related to active service.

3.  The Veteran served on active duty at Ubon Air Force Base from August 1967 to August 1968.  The Veteran's military occupational specialty was fire protection specialist.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance, evaluations reports, or other credible evidence.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, are not met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  VBA Manual M21-1, IV.ii.1.H.5.

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e) (2017).

Certain chronic diseases, including ischemic heart disease and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012);  38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2017).

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Tinnitus

The Veteran contends that service connection is warranted for tinnitus as the claimed disability is the result of active serve.  More specifically, the Veteran asserts that noise exposure during service caused tinnitus.

In a January 2013 VA audiology examination , the Veteran was diagnosed with tinnitus.  The Veteran reported experiencing tinnitus approximately fifteen years prior to the date of the examination.  The examiner opined that the Veteran's tinnitus was not related to active service.  The rationale provided was that the claimed disability began many years after service.  The examiner also opined that the Veteran's tinnitus is not related to his service-connected bilateral hearing loss.  The rationale provided was that bilateral hearing loss may occur together or separately; one does not cause the other, although they may have a common cause.

In a February 2017 audio examination, the Veteran reported experiencing tinnitus approximately three to four years prior to the date of the examination.  The examiner opined that the Veteran's tinnitus was not related to active service.  The rationale provided was the lack of complaints in the service medical records, as well as the time frame between separation from service and initial symptoms of tinnitus.  The examiner also opined that the Veteran's tinnitus was not related to his service-connected bilateral hearing loss.  The rationale provided was that while hearing loss and tinnitus can occur together or separately, one does not cause the other.

In a February 2018 appellate brief, the Veteran asserted that the same thing that caused his service-connected hearing loss caused tinnitus.  The Board notes that in the January 2013 and February 2017 examinations the examiners addressed this contention.  The Veteran's tinnitus is also not the result of service-connected bilateral hearing loss.  It was noted that while hearing loss and tinnitus may have similar causes, one does not cause the other.  The Veteran has not alleged occurrence of tinnitus in service, or continuity of symptomatology.  The Veteran reported two different time frames between the January 2013 and February 2017 audiology examinations when discussing the onset of tinnitus; neither of these time frames was during or within a year of separation from service.  Lastly, the Veteran's service separation examination showed a shift in hearing acuity, but there was no complaint or indication of tinnitus.  The Board therefore finds that while the United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system,'" in this case, the evidence does not indicate that tinnitus had its onset during the Veteran's service or for many years after his military.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  The preponderance of the evidence is therefore against finding that he had a chronic tinnitus disorder that began in service or within one year of service, and there was no continuity of symptomatology from the time of service to the present.  See 38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for tinnitus, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Ischemic Heart Disease

The Veteran contends that he is entitled to service connection for ischemic heart disease, as the claimed disability is the result of Agent Orange exposure while serving at Ubon Air Force Base in Thailand.

The Veteran was diagnosed with ischemic heart disease in 1999.  

There is no material dispute that the Veteran served in Thailand during the Vietnam Era.  His service records indicate that he served as fire protection specialist from August 1967 to August 1968.  Responsibilities included supervising the operation of the assigned firefighting unit at scenes of emergencies or in and around the fire station; inspecting various establishments for fire hazards, and conducting crash and structural training.

What remains in dispute is whether the Veteran was exposed to herbicide agents, specifically Agent Orange, while serving in the aforementioned capacity.  The Board finds that the preponderance of the evidence weighs against a finding that the Veteran was exposed to herbicide agents, to include Agent Orange, while in service.  The Use of Herbicides Thailand memorandum, which was declassified in 2007, indicates that the use of herbicides, to include Agent Orange, post-dates the Veteran's service dates and occurred in locations other than where the Veteran was stationed.  The Board further notes that with regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21-1, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), including Ubon, during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluations, or other credible evidence then herbicide agent exposure should be conceded.  See M21-1, IV.ii.2.C.10.q. The Veteran, as noted, served in another capacity.  There is no probative evidence that the Veteran served as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance, evaluations reports, or other credible evidence.

The Board does not find that the preponderance of the evidence demonstrates that the Veteran served in a capacity on or near an area that would allow for a presumption of exposure to herbicide agents.  A February 2013 statement from the Veteran indicated that his fire fighter duties were housed on the flight line, and he has also written that his duties required him to travel to Cambodia and Laos.  This, unfortunately, does not establish that the Veteran had to work on or near the base perimeter, and there is no other evidence of record indicating that the Veteran had to work near the base perimeter or otherwise was exposed to herbicide agents in service.  While a Veteran can also establish service connection through proof of actual direct causation from exposure to herbicide agents, the Veteran has not actually asserted that he had direct contact with herbicide agents.  See Combee, 34 F.3d 1039.  At a September 2016 evaluation for Agent Orange-related disorders, the Veteran stated that he was not involved in handling or spraying Agent Orange, but that he was in a recently sprayed area.  He was unsure whether he came into contact with other chemicals or was directly sprayed or had food contaminated with Agent Orange.  The Board is not able to assign any probative weight to his assertions that he believes he may have worked in an area recently sprayed by Agent Orange, as this is not supported by the other evidence of record or VA guidelines, which indicate that only areas outside the perimeter of Ubon Air Force Base were treated with such chemicals.

The Board now turns to whether service connection may be granted on a direct-incurrence basis or on the basis of continuity of symptomatology.  As previously discussed, the Veteran has been diagnosed with ischemic heart disease, thereby satisfying the first element of direct service connection.  

Service treatment records are negative for complaint, treatment, or diagnosis of a cardiovascular disorder and the Board has found that the Veteran was not exposed to herbicides, to include Agent Orange, while in service, there is no evidence of an in-service event, disease, or injury to satisfy the second element of direct service connection.  The medical evidence does not reflect that the Veteran's ischemic heart disease manifested in or within a year of active duty service.  He does not argue the contrary.  A preponderance of the evidence fails to establish that it is etiologically related to active service.  There is simply no objective medical evidence to support such a finding.  

The Board acknowledges the Veteran's assertions that he believes his heart disease was caused by his service, including due to exposure to herbicide agents in Thailand.  As a lay person, the Veteran can speak to the etiology of a disease in which the nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, however, the question of etiology of his ischemic heart disease goes beyond a simple and immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to render an opinion on the etiology of ischemic heart disease, and his opinion that heart disease was caused by exposure to herbicides or any other event in service cannot be afforded any probative weight.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for ischemic heart disease, to include as due to herbicide agent exposure, and the claim must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for ischemic heart disease, to include as due to herbicide agent exposure, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he is entitled to service connection for tuberculosis, as the claimed condition began in service.  

Service medical records are silent for any treatment or diagnosis of tuberculosis.  Personnel records show a tuberculosis tine test in July 1968 that returned negative.  A December 1999 private treatment record prepared by J.C., M.D. shows a diagnosis of "habitary tuberculosis right upper lobe."  A May 2000 private treatment record prepared by physician J.V.K. shows a diagnosis or atypical tuberculosis.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A.

Because the Veteran has not yet been afforded a VA examination, and he has been shown to have a current diagnosis that he asserts began in service, the Board finds that a VA examination would be useful in determining whether any current tuberculosis disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following:

1.  Contact the Veteran and request that he provide information as to all treatment for tuberculosis since service, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from February 2017 to present.  

3.  Schedule the Veteran for a VA examination to determine the etiology of any tuberculosis disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should interview the Veteran and consider the lay statements regarding symptoms.  The examiner should then provide the following information:

(a)  Identify any tuberculosis found, or shown during the period of this claim.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current tuberculosis disability is related to service or any disease, injury, or event during service.

(c)  Opine whether any tuberculosis disability manifested within one year of separation from a period of active service.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


